DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
	Applicant’s amendment received 7/25 (hereinafter “amendment”) has been accepted and entered.  In response to a restriction requirement, applicant elected, without traverse, Group I comprising claims 1 and 25. Claims 18-20 and dependent claims have been withdrawn. In addition, claims 1 and 25 are amended and claims 18-24 are canceled and new claims 26-32 are added. 

Drawings
The drawings are objected to for several reasons. In FIG. 1, the text for elements 3, 41, 5, and 42 is too small to be legible. In addition, FIG. 1 fails to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 51 and 52.  Furthermore, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Independent claims 1 and 25 are method claims and a detailed method flow chart is required in order to properly understand each of method steps and how they interrelate with one another. For example, FIG. 1 fails to show 
“optimizing an objective function depending on the outputs of the discriminator, the objective function representing a distance between a distribution of  the pairs (13/43) having first generated driving profiles and a distribution of the pairs (23/24) having second driving profiles determined during vehicle operation” recited in claim 1 and 25; 
the travel route (13) sent to the generator is the same travel route sent to the discriminator in claims 1 and 25. FIG. 1 appears to show separate routes 13 sent to generator 41 and 14 sent to discriminator 42, however claim 1 recites “receiving, by a generator, the first travel routes as input variables . . . receiving by a discriminator . . . the first travel routes”. It is unclear in view of the drawings and specification if 13 and 14 are the same travel routes. 
“the parameters of the machine learning system are adjusted depending on a gradient of the objective function” claim 4; 
“wherein the first and the second travel routes are data stored in temporal or spatial discretization steps, route characteristics being stored for each route in each discretization step”, claim 8; 
“the route characteristics of the first travel routes are generated at least in part by a neural network”, claim 10; 
“in addition to the first travel routes and the second travel routes, in each case the input variables of the generator and of the discriminator include additional information including driver characteristics and/or vehicle characteristics.” Claim 11; 
“for generation of the driving profiles by the generator, route characteristics of the first travel routes in one specific discretization step are supplemented or expanded by route characteristics of a following discretization step”, claim 17; 
“ascertaining route- specific emissions as a function of the generated driving profiles”, claim 27;
“the ascertainment of the emissions is made in a simulation in which a model of a drive system of the vehicle is calculated.”, claim 28; 
“the model of the drive system includes sub-models that describe a motor and an exhaust-gas treatment system of the drive system”, claim 29; 
“further comprising adjusting the drive system of the vehicle as a function of the ascertained route-specific emissions”, claim 30; 
“wherein the adjustment includes: 
adjusting components or parameters during a development of the drive system; 
adjusting data in an application of the drive system; or 
adjusting controlled variables during operation of the drive system in the vehicle” claim 31 
“further comprising assessing the driving profiles by the discriminator of the trained machine learning system” claim 32.
Therefore, the above must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, and similarly claim 25, recite “receiving, by a generator, the first travel routes as input variables (13) . . . receiving by a discriminator . . . the first travel routes (14)” such that the travel routes input to the generator and discriminator are required to be the same. However, Fig. 1 shows these as separate data (13, 14) such that it is unclear if the claimed travel routes comprise the same data in view of the specification. 
The limitation “travel route” recited in claims 1 and 25 (“first travel routes”; “storing travel routes”; second travel routes . . . determined during vehicle operation”) are used to refer to actual travel routes from a vehicle during driving (“second travel routes”), which is located in the second database such that the “second travel routes” is commensurate with the plain ordinary meaning of “travel route”, since the data actually represents a route that has been traveled. However, the metes and bounds of what is and is not included in the “first travel routes” is unclear. The specification indicates the first “travel routes” may include be route characteristics defined by experts or characteristics learned by a machine learning system” (Spec. ¶¶ 52, 61 “each data point r of the route describes the route characteristics . . . the route characteristics of routes r in database 1 may be actually measured route characteristics, route characteristics defined by experts or route characteristics learned by a machine learning system, e.g., a neural network”). Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The combined independent claim limitations a follows are also indefinite 
“receiving, by a discriminator (42) of the machine learning system, pairs made up of one of 
the first travel routes (13) with the respective associated first generated driving profile (43) and
pairs made up of second travel routes (23) with the respective associated second driving profile determined during vehicle operation (24), as input variables . . . 
	optimizing an objective function depending on the outputs of the discriminator, the objective function representing a distance between a distribution of:
the pairs (13/43) having first generated driving profiles and 
a distribution of the pairs (23/24) having second driving profiles determined during vehicle operation.”
However, the claim requires the pairs received be only one of the pairs having the first travel routes OR pairs having the second travel routes. Accordingly, it is unclear how the objective function can represent a distance of distribution based on an output (44, from discriminator 42) that only receives one of the first travel route pair or the second travel route pair where the distance is between the first generated driving profile pairs and the second generated driving profile pairs. 
Claims 1 and 25 are further indefinite for reciting “optimizing an objective function depending on the outputs of the discriminator”. “Optimizing” is a relative term such that metes and bounds of what it does and does not include are indefinite. There is no limiting definition of this term and a whole host of divergent examples are provided as to what it could mean including minimizing emissions (¶38), adjusting control variables (¶ 39), adjusting generator and discriminator parameters (¶47), generating first driving profiles indistinguishable from second driving profiles (¶ 26), etc.. It is recommended to amend the claim language to clarify what the specific optimization is referring to. In addition, the above cited limitation appears to require that the optimization changes depending on which of the discriminator outputs is calculated (pair 1st driving profile or pair 2nd driving profile). However, as noted in MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is variable may render the claim indefinite”.  Here, the type of optimization claimed changes depending on the discriminator outputs/ inputs and is therefore indefinite for this additional reason. 
Furthermore, the limitation:
“optimizing an objective function . . . the objective function representing a distance between:
a distribution of the pairs (13/43) having first generated driving profiles and 
a distribution of the pairs (23/24) having second driving profiles determined during vehicle operation”
recited in claims 1 and 25 are indefinite for an additional reason. Specifically, a function such as an objective function, i.e., a “loss function” (Spec. ¶ 92) is a mathematical operation, and cannot itself “represent a distance”, although a function may output a distance. Accordingly, it is further unclear if the function itself is optimized or if the loss output from the function is optimized or minimized, or if this relates to minimizing a distance between a distribution of pairs. It is also possible in view of the specification that the distance and function are not optimized but the generator is optimized (Spec. ¶ 26 “generator is optimized”). 
Additionally, the meaning of “distribution of the pairs” is unclear and indefinite. Pairs are for example, “made up of . . . first travel routes (13)” and “first generated driving profile”. It is unclear how these pairs are a distribution, or how a first distribution and a second distribution can have a difference that is also a function. Spec. ¶ 29 appears to indicate a distribution is a variance of measured data. It is unclear how a travel route and a driving profile can have discernible variance of measured data. What is the actual variance within the pair? What is the variance between? The specification fails to provide sufficient guidance as to what a distribution of pairs is referring to. Furthermore, is unclear how such a variance or distribution can be used to determine a distance between another variance or distribution in the second pair. 
Claims 2, 17, 26, 27, and 32 are indefinite for having unclear antecedent basis, “the driving profiles” wherein claim 1 recites various different driving profiles such that it is unclear which previous citation of driving profile is invoked. 
	Claim 3 is indefinite for reciting “a first distribution” and “a second distribution”. It is unclear if claim 3 is referring back to “a distribution of the pairs having second driving profiles” and “a distribution of the pairs having first generated driving profiles” recited in claim 1.  The metes and bounds of what is and is not required in the limitation “as difficult as possible for the discriminator to distinguish” is further indefinite since difficult as possible is a relative term with no concrete metrics indicating what this could mean. 
	Claim 5 is indefinite for reciting “a statistical distance” when claim 1 recites “distance”. It is unclear if claim 5 is referring back to the claim 1 recitation of distance or if a second distance is required. 
	Claim 6 is indefinite for reciting “the objective function is a Jenson-Shannon divergence” when claim 1 characterizes the function as a distance rather than a divergence such that the claims conflict. The claim 6 limitation “a second distribution of the second driving profiles” is indefinite since no first distribution of the second driving profiles is recited. 
	Claim 7 is indefinite since claim 1 recites the objective function is a distance, however a distance cannot include a regularization or a weight clipping itself. 
	Claim 11 is indefinite for reciting “in each case”, it is unclear what case is referring to. 
	Claim 26 is indefinite for reciting “generating the driving profiles” when this step is previously recited in claim 25. 
	Claims 27-31 are indefinite for the limitation “ascertaining route-specific emissions as a function of the generated driving profiles” is unclear and indefinite since the remaining claim limitations in claims 25-27 fail to provide a basis for “ascertaining” such that the metes and bounds of the term “ascertaining” is unclear. Claim 28 requires the ascertainment is made in a simulation where a model of the drive system of the vehicle is calculated. However, claim 27 states the ascertaining is made based on the generated driving profiles such that the limitations appear to conflict. In addition, the only figure, FIG. 1 does not appear to show a simulation of a model of the drive system such that claims 27-28 are unclear and indefinite. 
	Claim 30 is further indefinite for reciting “adjusting the drive system” where claim 28 recites “a model of a drive system” such that it is unclear if the drive system of a physical vehicle or a model of a drive system is being adjusted. 
	Claim 32 is further indefinite for reciting “assessing the driving profiles by the discriminator of the trained machine learning system”. No limiting definition is provided for “assessing” and FIG. 1 does not provide any assessment step. In addition, the specification appears to indicate an assessment could include predicting anticipated emissions in a motor vehicle. However, it is unclear if assessing refers to the previously recited steps using the driving profiles as input are also considered assessing, or if assessing is some unknown additional step not previously recited.
Accordingly, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the multiplicity and scope of rejections set forth under 35 USC §112(b) above and their interrelation with one another.  The claim appears to be a literal translation into English from a foreign document.  Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass.  As such, the examiner is unable to interpret the meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim.  Therefore, the examiner will not attempt to apply prior art to reject this claim because unreasonable and speculative assumptions as to the proper interpretation of claimed limitations that would be required to reject the claim on the basis of prior art would be improper. (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For the reasons cited above in the 112(b) rejection, a PHOSITA would not be able to make or use the claimed invention in view of the contradictory, unclear limitations as well as the lack of guidance in the specification and drawings. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 and 25-32, as best understood in view of the multitude of 112(b) rejections above, are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Claims 1-17 and 25-32 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claim 1 and similarly claim 25, the claims recite the abstract idea of:
“training a machine learning system to generate driving profiles of the vehicle, the training including the following steps: 
selecting first travel routes from a first database having travel routes; 
receiving, by a generator of the machine learning system, the first travel routes as input variables and generating, by the generator, associated first driving profiles for each of the first travel routes; 
storing travel routes and, in each instance, associated driving profiles determined during vehicle operation in a second database; 
selecting second travel routes and respective associated second driving profiles determined during vehicle operation, from the second database; 
receiving, by a discriminator of the machine learning system, pairs made up of one of the first travel routes with the respective associated first generated driving profile and pairs made up of second travel routes with the respective associated second driving profile determined during vehicle operation, as input variables; 
calculating by the discriminator, depending on the input variables received by the discriminator, outputs which, for each pair received as input variables, characterize whether it is a pair having a first generated driving profile or a pair having a second driving profile determined during vehicle operation; and 
optimizing an objective function depending on the outputs of the discriminator, the objective function representing a distance between a distribution of the pairs having first generated driving profiles and a distribution of the pairs having second driving profiles determined during vehicle operation.”
The above limitations fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mathematical concept. See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) citing Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”). 

Revised Guidance Step 2A – Prong 2

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, because claim 1 only recites a generic “database” outside of the abstract idea. Claim 25 additionally recites a generic “storage medium” and “computer” such that the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). 
In addition, to reciting an abstract idea, the “selecting” and “receiving” steps constitute insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a storage medium and computer do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “method for a vehicle” claim 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667